Citation Nr: 1741739	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-06 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for status-post lumbar fusion at L3-L4 with degenerative disk disease residuals prior to December 8, 2015, and a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for left knee joint degenerative arthritis with status-post left knee arthroscopic medial meniscal repair residuals.

3.  Entitlement to an initial rating in excess of 10 percent for right knee joint degenerative arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disk disease and spinal stenosis.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from May 1987 to May 2001 and from January 2003 to October 2010, with additional service in the Air Force Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  This matter was before the Board in March 2015 when it was remanded for new VA examinations.  During the appeal period, the RO increased the initial rating for the Veteran's lumbar spine disability from 0 percent to 10 percent disabling, effective December 8, 2015.  The RO also increased the initial rating for the Veteran's right knee disability from 0 percent to 10 percent disabling effective November 1, 2010.  As these increases do not represent a total grant of benefits sought on appeal, the claims remain before the Board and have been recharacterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to initial ratings in excess of 10 percent for right knee, left knee, lumbar spine and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability has been productive of painful motion throughout the appeal period.



CONCLUSION OF LAW

The criteria for an initial rating of at least 10 percent rating for status-post lumbar fusion at L3-L4 with degenerative disk disease have been met effective November 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 10 percent for his service connected status-post lumbar fusion at L3-L4 with degenerative disk disease residuals.  He was granted service connection for this condition effective November 1, 2010, and assigned a noncompensable rating under Diagnostic Code (DC) 5243.  In a May 2017 rating decision, his lumbar spine rating was increased to 10 percent effective December 8, 2015.  

Applicable Law 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Lumbar Spine Rating

The Board finds that an initial rating of 10 percent under DC 5243 for a lumbar spine disability with painful motion is warranted throughout the appeal period.  The September 2010 VA examination reflects normal forward flexion, right lateral flexion and right lateral rotation with no evidence of painful motion; however, the Veteran reported experiencing constant pain in the lower back that is exacerbated by physical activity and heavy lifting.  See September 2010 VA Examination Report.  He is competent to report ongoing lumbar spine pain, and the Board finds his reports credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board finds that a minimum compensable rating of at least 10 percent is warranted for the Veteran's lumbar spine disability for the entire appeal period.  See 38 C.F.R. § 4.59 ("[i]t is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint"); see also Burton, 25 Vet. App. at 4-5 (applying § 4.59 in non-arthritis contexts).  


ORDER

An initial rating of 10 percent for degenerative disc disease of the lumbar spine with compression fractures of the thoracic spine is granted effective November 1, 2010, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Board finds that remand is necessary to obtain further development.  It is unclear from a review of the December 2015 VA examination reports whether the examinations included range of motion testing in both active and passive motion, weight-bearing, and non weight-bearing situations.  See Correia v. McDonald, 28 Vet. App. 158, 166(2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, new VA examinations are necessary with the appropriate range of motion testing. 

As this matter is being remanded, the Veteran should be given an opportunity to identify any medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any medical care providers who treated him for his cervical spine, lumbar spine and/or knee disabilities.  After securing an authorization (if necessary), obtain records from any identified providers.

2.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his cervical spine, lumbar spine and knee disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all cervical spine, lumbar spine and knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


